Leavitt, J.,
with whom Agosti, C. J.,
agrees, dissenting:
I would deny the petition because the district court properly disqualified the law firm of Ecker & Standish.
I would follow the reasoning in Ciaffone v. District Court.1 In Ciaffone, we held that screening was ineffective to prevent disqualification.2 Additionally, we noted:
The reasoning [is] . . . that a nonlawyer’s employment opportunities or mobility must be weighed against client confidentiality before disqualification occurs. While this approach may appear fairer to the paralegal/secretary, it has been roundly criticized for ignoring the realities of effective screening and litigating that issue should it ever arise. For example, one commentator explained that d majority of courts have rejected screening because of the uncertainty regarding the effectiveness of the screen, the monetary incentive involved in breaching the screen, the fear of disclosing privileged information in the course of proving an effective screen, and the possibility of accidental disclosures.3
I would deny the petition because the district court simply followed our decision in Ciaffone.

 113 Nev. 1165, 945 P.2d 950 (1997).


 Id. at 1169, 945 P.2d at 953.


 Id. at 1169-70, 945 P.2d at 954 (citing M. Peter Moser, Chinese Walls: A Means of Avoiding Law Firm Disqualification When a Personally Disqualified Lawyer Joins the Finn, 3 Geo. J. Legal Ethics 399, 403, 407 (1990)).